Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claims priority to U.S. Provisional Application No. 62/402,940, filed September 30, 2016, U.S. Provisional Application No. 62/468,201, filed March 7, 2017, and U.S. Provisional Application No. 62/489,391, filed April 24, 2017, each of which is entirely incorporated herein by reference. This examination is conducted based on the priority date of September 30, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 lacks antecedent basis. Claim 50 dependent from claim 45, and further limit the “the set of plurality of model parameters”. However, “determine a plurality of model parameters” appeared in claim 34, not in claim 45. Claim 50 dependent from claim 34.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-83 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. 
 “claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of detecting and validating indels in cfDNA. 

Mathematical concepts recited in the claims include:
“generate, via a multi-parameter likelihood function, a first multi-parameter likelihood function value based on the plurality of model parameters and the plurality of families of sequence reads” (claim 34); 
“generate, via the multi-parameter likelihood function, a second multi-parameter likelihood function value based on the plurality of model parameters and the plurality of families of sequence reads” (claim 34);
“determine a log likelihood ratio (LLR) based on the first multi-parameter likelihood function value and the second multi-parameter likelihood function value” (claim 35, 60);
“compare the LLR to a predetermined threshold value, wherein the candidate indel is classified based on the comparison” (claim 35, 60);
	“classify the candidate indel (i) as a true indel if the LLR is greater than the predetermined threshold value; or (ii) as an indel not in the subject if the LLR is less than the predetermined threshold value” (claim 36, 61);
“a frequency of the variant allele in the plurality of cfDNA molecules” (claim 38, 63);
“a frequency of non-reference alleles other than the variant allele in the plurality of cfDNA molecules” (claim 38, 63);
“a frequency of an indel error affecting all the forward strands of a family of strands” (claim 38, 63);
“a frequency of an indel error affecting all the entire reverse strands of a family of strands” (claim 38, 63);
“a frequency of an indel error in a sequence read” (claim 38, 63);
“a frequency of the variant allele in the plurality of sequence reads” (claim 39, 50, 64); 
“a frequency of an indel error in a sequence read” (claim 39, 50, 64);
“a frequency of an indel error affecting all the forward strands of a family of strands” (claim 40, 50, 65);
“a frequency of an indel error affecting all the reverse strands of a family of strands” (claim 40, 50, 65);
“the frequency of the variant allele in the plurality of cfDNA molecules for the second set of the plurality of model parameters is zero” (claim 44);
“a frequency of non-reference alleles other than the variant allele in the plurality of sequence reads” (claim 50);
“the frequency of the variant allele in the plurality of cfDNA molecules for the second multi-parameter likelihood function value is zero” (claim 69);
“generating, by the processor, a first probability that the candidate indel is a true indel” (claim 79);
“generating, by the processor, a second probability that the candidate indel is an indel not in the subject” (claim 79); 

Mental processes recited in the claims include:
“access the plurality of sequence reads” (claim 34, 74); 
“map the plurality of sequence reads to a reference genome associated with the (cf)DNA molecules” (claim 34, 74); 
“determine a plurality of families of sequence reads based on the mapped plurality of sequence reads” (claim 34); 
“detect the candidate indel in the plurality of sequence reads” (claim 34, 74); 
“determine a plurality of model parameters that each affects a classification of whether the candidate indel is a true indel” (claim 34); 
“classify the candidate indel as a true indel or an indel not in the subject based on the first multi-parameter likelihood function value and the second multi-parameter likelihood function value” (claim 34);
“generate a first configuration of reads based on a first number of reads in the family having a variant allele that includes the candidate indel” (claim 45); 
“generate a second configuration of reads based on a second number of reads in the family having a non-reference allele other than the variant allele” (claim 45);
“generate a third configuration of reads based on a third number of reads in the third family having a reference allele that appears in the genome sequence” (claim 45);
“generate, based on at least one or more of the plurality of model parameters, an overall configuration of the plurality of sequence reads” (claim 46);
“generat(e/ing) forward strand data based on a number of reads of a forward strand of the family having the candidate indel” (claim 47, 72, 77, 82);
“generat(e/ing) reverse strand data based on a number of reads of a reverse strand of the family having the candidate indel” (claim 47, 72, 77, 82);
“generate, based on at least one or more of the plurality of model parameters, an overall configuration of the plurality of sequence reads” (claim 48, 71);
“generat(e/ing) first read data based on a number of sequence reads of the family that supports the variant allele” (claim 49, 78, 83);
“generat(e/ing) second read data based on a number of the sequence reads of the family that supports the non-reference allele other than the variant allele” (claim 49, 78, 83);
“generate third read data based on a number of the sequence reads of the family that supports the reference allele that appears in the reference genome” (claim 49, 78, 83);
“classify the candidate indel as a true indel” (claim 52);
“correlate the true indel with a mutation associated with a disease” (claim 52);
“determine that the mutation is at least a partial cause of the disease” (claim 53);
“determine that the mutation is reflects a response to treatment of the disease” (claim 54);
“align the plurality of sequence reads with the reference genome” (claim 57);
“map the plurality of sequence reads based on at least one or more respective molecular barcode sequences attached to the plurality of sequence reads” (claim 58);
“accessing, by a processor, the plurality of sequence reads” (claim 59, 79);
“mapping, by the processor, the plurality of sequence reads to a reference genome associated with the (cf)DNA molecules” (claim 59, 79);
“determining, by the processor, a plurality of families of sequence reads based on the mapped plurality of sequence reads” (claim 59);
“-8-Attorney Ref.: 42534-733.831Filed March 29, 2019USSN:detecting, by the processor, the candidate indel in the plurality of sequence reads” (claim 59);
“determining, by the processor, a plurality of model parameters that each affects a classification of whether the candidate indel is a true indel” (claim 59);
“generating, by the processor, via a multi-parameter likelihood function, a multi-parameter likelihood function value based on the plurality of model parameters” (claim 59);
“generating, by the processor, via the multi-parameter likelihood function, a second multi- parameter likelihood function value based on the plurality of model parameters and the plurality of families of sequence reads” (claim 59);
“classifying, by the processor, the candidate indel as a true indel or an indel not in the subject based on the first multi-parameter likelihood function value and the second multi- parameter likelihood function value” (claim 59);
“generating a first configuration of reads based on a first number of reads in the family having a variant allele that includes the candidate indel” (claim 70, 76, 81);
“generating a second configuration of reads based on a second number of reads in the family having (another/a) non-reference allele other than the variant allele” (claim 70, 76, 81); 
“generating a third configuration of reads based on a third number of reads in the (third) family having a reference allele that appears in the genome sequence” (claim 70, 76, 81);
“generating first read data based on a number sequence reads of the family that supports the variant allele” (claim 73);
“generating second read data based on a number of sequence reads of the family that supports another a non-reference allele other than the variant allele” (claim 73);
“generating third read data based on a number of the sequence reads of the family that supports a reference allele that appears in the reference genome” (claim 73);
“generate a first probability that the candidate indel is a true indel” (claim 74);
“generate a second probability that the candidate indel is an indel not in the subject” (claim 74);
“determine whether the candidate indel is a true indel or an indel not in the subject based on the first probability and the second probability” (claim 74);
“locate the plurality of sequence reads with respect to a reference genome associated with the DNA molecules” (claim 75, 80);
“determine a plurality of families of sequence reads based on the location” (claim 75, 80);
“determine a plurality of model parameters that each affects a classification of whether the candidate indel is a true indel” (claim 75, 80);
“detecting, by the processor, a candidate indel in the plurality of sequence reads” (claim 79); 
“determining, by the processor, whether the candidate indel is a true indel or an indel not in the subject based on the first probability and the second probability” (claim 79);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

In addition, the claim. The computer system recited in claims 34, 59, 74 is nothing more than a generic computer, so the claim amounts to nothing more than mere instructions to apply the abstract idea using a computer, and therefore claims 34, 59, 74 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims (of the independent claim 1, 15) recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-35, 37-40, 44-50, 55-83  are rejected under 35 U.S.C. 103 as being unpatentable over Diehn (“Identification And Use Of Circulating Nucleic Acid Tumor Markers“, US 20160032396 A1, 2016-02-04), and further in view of Albers (“Dindel: Accurate indel calls from short-read data”, Genome Research, 21:961–973 _ 2011).

Claim 34 is directed to a computerized system for classifying a candidate indel detected in a plurality of sequence reads as a true indel or an indel not in a subject, the plurality of sequence reads generated from cell-free deoxyribonucleic acid (cfDNA) molecules in a bodily sample of the subject, the system comprising: 
access the plurality of sequence reads; 
map the plurality of sequence reads to a reference genome associated with the cfDNA molecules; 
determine a plurality of families of sequence reads based on the mapped plurality of sequence reads; 
detect the candidate indel in the plurality of sequence reads; 
determine a plurality of model parameters that each affects a classification of whether the candidate indel is a true indel; 
generate, via a multi-parameter likelihood function, a first multi-parameter likelihood function value based on the plurality of model parameters and the plurality of families of sequence reads, wherein the first multi-parameter likelihood function value represents a probability that the candidate indel is a true indel; 
generate, via the multi-parameter likelihood function, a second multi-parameter likelihood function value based on the plurality of model parameters and the plurality of families of sequence reads, wherein the second multi-parameter likelihood function value represents a probability that the candidate indel is an indel not in a subject; 
classify the candidate indel as a true indel or an indel not in the subject based on the first multi-parameter likelihood function value and the second multi-parameter likelihood function value.

With respect to claim 34, Diehn discloses a computerized system to identify tumor markers from the cfDNA. The tumor markers include indels. (“Determining the presence of somatic mutations using computer” [0031]; “The mutations also include indels” [0057]; “the sample analyzed is cancer-derived cfDNA” [0002]. cfDNA Aka ctDNA [0118]), further comprising:
Acquire sequence reads ([0118]);
Align reads to reference genome ([0643]).
Determine by alignment. Align reads to reference genome ([0643]).
Detect indels ([0439] The one or more mutations may comprise SNVs. The one or more mutations may comprise indels; [0623] Calculating a ctDNA detection index may comprise determining a significance of indels. The analysis of insertions and deletions (indels) may be separately evaluated utilizing the following steps: [0624] For each indel in patient P compare its fraction in a given cfDNA sample θ against its fraction in every cfDNA sample in a cohort (excluding cfDNA samples from the same patient P) with a Z-test; where each read strand is optionally assessed separately and combined into a single Z-score; [0625] if patient P has more than 1 indel, all indel-specific Z-scores are combined into a final Z statistic; [0641] The selector set may be used to detect, diagnose, and/or prognosticate a status or outcome of a cancer in a subject based on the detection of one or more mutations within one or more genomic regions in the selector set in a sample from the subject. 
Determine model parameters ([0884] For detection of somatic SNV and insertion/deletion events, we employed VarScan 2 (somatic p-value=0.01, minimum variant frequency=5%, strand filter=true, and otherwise default parameters).
–
–
--
Diehn is silent at the multi-parameter likelihood function (f/g/h).  Albers discloses a computerized method “Dindel” that call indels from short reads. Further, Albers teaches:
f. first set of parameters to determine the probability of the indel (“The basic idea is to realign all reads mapped to a genomic region to a number of candidate haplotypes. Each candidate haplotype is a sequence of at least 120 bp that represents an alternative to the reference sequence and corresponds to the hypothesis of an indel event and potentially other candidate sequence variants such as SNPs. By assigning prior probabilities to the candidate haplotypes, the posterior probability of a haplotype, and consequently an indel being present in the sample, can be straightforwardly estimated”. col 1, para 2, line 3-11, page 96)
g. second set of parameters to determine the error rate (“The advantage of modeling hypotheses as candidate haplotypes is that all differences between the read and the candidate haplotype must be due to sequencing errors. In the realignment of a read to a candidate haplotype, we are able to naturally take into account the increased sequencing error indel rates in homopolymer runs, as well as the base-qualities, thus separating contributions of errors from statements about biological differences”. col 1, para 2, line 13-20, page 96)
h. predict indels (table 2, pg 969).

With respect to claim 35, Albers teaches the read-haplotype likelihoods Pmax(Ri |Hj) (1st multi-parameter likelihood function) and estimate the haplotype frequency (2nd multi-parameter function) from Pmax(Ri |Hj)  and the prior probability of each candidate haplotype, then Estimate quality scores for the candidate indels and other sequence variants. Then to determine the likelihood an indel is a true indel. (col 1, para 3, page 963).
With respect to claim 37, Albers teaches two sets of parameters:
first set of parameters to determine the probability of the indel (“The basic idea is to realign all reads mapped to a genomic region to a number of candidate haplotypes. Each candidate haplotype is a sequence of at least 120 bp that represents an alternative to the reference sequence and corresponds to the hypothesis of an indel event and potentially other candidate sequence variants such as SNPs. By assigning prior probabilities to the candidate haplotypes, the posterior probability of a haplotype, and consequently an indel being present in the sample, can be straightforwardly estimated”. col 1, para 2, line 3-11, page 962)
second set of parameters to determine the error rate (“The advantage of modeling hypotheses as candidate haplotypes is that all differences between the read and the candidate haplotype must be due to sequencing errors. In the realignment of a read to a candidate haplotype, we are able to naturally take into account the increased sequencing error indel rates in homopolymer runs, as well as the base-qualities, thus separating contributions of errors from statements about biological differences”. col 1, para 2, line 13-20, page 962)

With respect to claim 38, Diehn discloses the following parameters to consider ([0035] Determining the presence of somatic mutation may comprise the steps of (i) taking allele frequencies from a single cfDNA sample and selecting high quality data (equivalent to the claim limitation a); (ii) testing whether a given input cfDNA allele may be significantly different from the corresponding paired germline allele (equivalent to the claim limitation b); (iii) assembling a database of cfDNA background allele frequencies by binomial distribution; (iv) testing whether a given input allele differs significantly from cfDNA background at the same position, and selecting those with an average background frequency of a predetermined threshold; and (v) distinguishing tumor-derived SNVs from remaining background noise by outlier analysis, wherein steps (i)-(v) may be embodied as a program of instructions executable by computer and performed by means of software components loaded into the computer.)

With respect to claim 39, Albers teaches the prior probabilities to the candidate haplotypes, the posterior probability of a haplotype, sequencing error indel rates in homopolymer runs, as well as the base-qualities (col 1, para 2, line 3-20, page 963).

With respect to claim 40, Albers teaches “Filters can improve specificity on practical data sets of next generation sequencing methods. A useful filter can be the requirement that the indel should be supported by reads on the forward and reverse strand to eliminate possible PCR artifacts. One filter we have also implemented in Dindel is the requirement that every indel candidate variant in a haplotype should be supported by at least one read, where the read should cover the range of positions so that the indel can be positioned without changing the resulting haplotype” (col 1, para 3, line 1-9).

With respect to claim 44,  Albers discloses that in a window of 120-bp sequence
variants are generally assumed to be closely linked (line -6 to -5. Para 2, col 1, page 965), and If a haplotype does not segregate, its population frequency must be zero (line 13-14, Para 2, col 1, page 965). The population frequency equal to zero reads on the claim limitation “the frequency of the variant allele in the plurality of cfDNA molecules for the second set of the plurality of model parameters is zero”.

With respect to claim 45, Albers discloses the Dindel program which is configured to generate the variant allele frequency, the reference allele frequency and the non-reference allele frequency, and a multi-parameter likelihood function.  (“Dindel generates candidate haplotypes from the candidate variants provided by the user, but it also infers candidate variants from the read-alignment file itself. Candidate variants identified from the read-alignment file are mostly potential SNPs not specified by the user. Incorporating such a SNP may improve the alignment of reads to candidate haplotypes, and as a result improve the inference of the indel, since, in principle, each read should align to one of the two haplotypes (for a diploid individual) without mismatch in the absence of sequencing and mapping errors. The haplotypes are generated such that for every non-reference sequence variant, the reference variant is always present in one of the other candidate haplotypes so that genotype likelihoods can be calculated”. Para 3, col 2, pg 963).

With respect to claim 46, claim 46 is directed to the summary of a multi-parameteric data analytic process. Albers discloses Dindel program capable doing the following steps (col 1, para 3, pg 963): 
Identify the set of reads {Ri} to be realigned.
Generate the set of candidate haplotypes {Hj}.
Compute the maximum likelihood Pmax(Ri |Hj) and maximum likelihood alignment of each read Ri given each candidate haplotype Hj using the probabilistic realignment model.
Estimate haplotype frequencies from the read-haplotype likelihoods Pmax(Ri |Hj) and the prior probability of each candidate haplotype.
Estimate quality scores for the candidate indels and other sequence variants.
Albers’ Dindel reads on the claim limitations on setting parameter, getting sequence reads, reads frequency with the variant allele, and calculating likelihood value through a multi-parameter function.

With respect to claim 47,  Albers teaches all the parameter configuration as set forth in claim 45. Albers further teaches those parameters and likelihood function need be counted in both  the forward strand data from the reverse strand data (“the indel should be supported by reads on the forward and reverse strand to eliminate possible PCR artifacts.” (col 1, para 3, line 1-9)).

With respect to claim 48,  claim 48 is directed to the summary of a multi-parametric data analytic process. Albers discloses Dindel program capable doing the following steps (col 1, para 3, pg 963): 
Identify the set of reads {Ri} to be realigned.
Generate the set of candidate haplotypes {Hj}.
Compute the maximum likelihood Pmax(Ri |Hj) and maximum likelihood alignment of each read Ri given each candidate haplotype Hj using the probabilistic realignment model.
Estimate haplotype frequencies from the read-haplotype likelihoods Pmax(Ri |Hj) and the prior probability of each candidate haplotype.
Estimate quality scores for the candidate indels and other sequence variants.
Albers’ Dindel reads on the claim limitations on setting parameter, getting sequence reads, reads frequency with the variant allele, and calculating likelihood value through a multi-parameter function.


With respect to claim 49,  Albers disclose the Dindel program (Fig 1, page 962) that “Read mapping” (a and b); “Collect candidate indels” ( c ), which reads on the claim limitation “generate first read data based on a number of sequence reads of the family that supports the variant allele”; 
As to the 2nd read data, which calculate the MAF (minor allele frequency, an indel is not in the subject, nor in the reference genome), Albers teaches the non-reference indel allele ( para 2, line 11-12, col1, page 965). 
Albers teaches a realignment window to determine the “posterior probability of candidate indels”, which suggests the calculation of prior probability. More specifically, Albers teaches “Furthermore, we deal with mapping errors by interpreting mapping quality as the prior probability that a read should align to any of the candidate haplotypes, which effectively reduces the weight of reads that cannot be confidently mapped to that location in the genome”. Col 1, para 2, last four lines, page 962); This would be the 3rd data. 
With these three data, Albers teaches the calculation of a likelihood value (formula 1-4, page 964). 

With respect to claim 50, claim 50 is directed to the calculation of a plurality of model parameters. Albers disclose the calculation of  these five parameters. More specifically, Albers teaches the prior probabilities to the candidate haplotypes (which reads on the claim limitation “a frequency of the variant allele in the plurality of sequence reads”), the posterior probability of a haplotype, sequencing error indel rates in homopolymer runs (which reads on the claim limitation “a frequency of a indel error in a sequence read”), as well as the base-qualities (col 1, para 2, line 3-20, page 96). As discussed in claim 49, Albers also teaches the non-reference allele frequency (MAF, which reads on the claim limitation “a frequency of non-reference alleles other than the variant allele in the plurality of sequence reads”); As discussed in claim 47, Albers teaches calculation of above frequency in the forward and in the reverse strand separately (which reads on the claim limitation “a frequency of a frequency of an indel error affecting all the forward strands of a family of strands”, and “a frequency of an indel error affecting all the reverse strands of a family of strands”).


With respect to claim 55, Diehn disclose the indel detected could be caused by sequencing error ([0674] Identifying tumor-derived SNVs based on the list of candidate tumor alleles may comprise testing the candidate tumor alleles from the list of candidate tumor alleles for sequencing errors. Testing the candidate tumor alleles for sequencing errors may be based on the duplication rate of the candidate tumor allele; [0790] The detection limit of CAPP-Seq is affected by (i) the input number and recovery rate of cfDNA molecules, (ii) sample cross-contamination, (iii) potential allelic bias in the capture reagent, and (iv) PCR or sequencing errors (e.g., “technical” background). )

With respect to claim 56, Diehn disclose PCR amplification error can cause the false indel detection ([0790] The detection limit of CAPP-Seq is affected by (i) the input number and recovery rate of cfDNA molecules, (ii) sample cross-contamination, (iii) potential allelic bias in the capture reagent, and (iv) PCR or sequencing errors (e.g., “technical” background).)

With respect to claim 57, Diehn disclose the alignment of reads to a reference genome ([0646] The sequencing information may comprise an alignment file. The alignment file may comprise an alignment file of pair-end reads, exon coordinates, and a reference genome).

 With respect to claim 58, Diehn disclose the barcode to sequence ([0054] Obtaining sequence information of the cell-free DNA sample may comprise using single molecule barcoding. Using single molecule barcoding may comprise attaching barcodes comprising different sequences to nucleic acids from the cfDNA sample).

With respect to claims 59-73 claims 59-73 are similar to claims 34-47,49 respectively. The difference between claims 59-73 and claims 34-47,49  lies in that claims 59-73 are applied in the framework of a computer-implemented method while claim 34-47,49   are applied in the framework of a computer system. Claims 59-73 are rejected similarly as  discussed above regarding claims 34-47,49, respectively.

Claim 74 is directed to a computer system for classifying and validating a candidate indel detected from general sequencing reads of DNA. Claim 74 is similar to claim 34. The major difference between claim 74 and claim 34 lies in that the analyzed sequence reads by claim 74 are more general (claim 34 deals with cfDNA only). More specifically, claim 74 is comprised of:
access the plurality of sequence reads; 
map the plurality of sequence reads to a reference genome associated with the DNA molecules; 
detect a candidate indel in the plurality of sequence reads;
Attorney Ref.: 42534-733.831USSN:generate a first probability that the candidate indel is a true indel; 
generate a second probability that the candidate indel is an indel not in the subject; 
determine whether the candidate indel is a true indel or an indel not in the subject based on the first probability and the second probability.
With respect to claim 74, Albers disclose the Dindel program (Fig 1, page 962) that “Read mapping” (a and b); “Collect candidate indels” ( c ), Albers then assessed the likelihood an indel is a true indel using the Bayesian method ( d, e, and f). Albers is not explicitly using the words “first probability”, “second probability”, but Albers use a realignment window to determine the “posterior probability of candidate indels”, which suggests the calculation of prior probability. More specifically, Albers teaches “Furthermore, we deal with mapping errors by interpreting mapping quality as the prior probability that a read should align to any of the candidate haplotypes (Li et al. 2008), which effectively reduces the weight of reads that cannot be confidently mapped to that location in the genome”. Col 1, para 2, last four lines, page 962); As to the 2nd probability which calculate an indel is not in the subject, Albers teaches “Error rates as a function of homopolymer run (Fig 3, page 965) length were estimated using data from the low-coverage pilot of the 1000 Genomes Project” (col 1, para 5, last 4 lines, page 964). 

 With respect to claim 75, Albers teaches mapping and a “realignment window” to setup  “families of sequence reads” for indel calling (Fig 1, page 962). Albers also teaches the following parameters for the classifying the indels:
Calculate an indel is not in the subject, Albers teaches “Error rates as a function of homopolymer run (Fig 3, page 965) length were estimated using data from the low-coverage pilot of the 1000 Genomes Project” (col 1, para 5, last 4 lines, page 964). 
Prior probability: “Furthermore, we deal with mapping errors by interpreting mapping quality as the prior probability that a read should align to any of the candidate haplotypes (Li et al. 2008), which effectively reduces the weight of reads that cannot be confidently mapped to that location in the genome”. Col 1, para 2, last four lines, page 962);
“posterior probability of candidate indels” (Fig 1, page 962).

With respect to claim 76,  claim 76 is similar to claim 45, and claim 76 is rejected similarly as discussed above regarding claim 45.

With respect to claim 77,  claim 77 is similar to claim 47, and claim 76 is rejected similarly as discussed above regarding claim 47.

With respect to claim 78,  claim 78 is similar to claim 49, and claim 78 is rejected similarly as discussed above regarding claim 49.

With respect to claims 79-83,  claims 79-83 are similar to claims 74-78 respectively, and claims 79-83 are rejected similarly as discussed above regarding claims 74-78 respectively.

 An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to substitute the VarScan 2 software used in  Diehn’s teaching of comprehensive detection and analysis of SNVs/indels in cfDNA from cancer patients,  with the Dindel used in Albers’ teaching that detecting/validating indels in NGS sequence reads, because Albers’ Dindel method which featured the Bayesian rule that takes the prior/posterior probability and maximum likelihood into consideration, is more sensitive and more accurate  on simulated and real data sets than the VarScan. We can reasonably expect the success as  Diehn and Albers are both about detecting indels from NGS sequence reads, and they both succeed.

Claims 36 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn and Albers, as applied to claim 34, and further in view of  Van der Auwera (“From FastQ Data to High-Confidence Variant Calls: The Genome Analysis Toolkit Best Practices Pipeline”, Current Protocols in Bioinformatics 11.10.1-11.10.33, October 2013 (Year: 2013)

With respect to claim 36, Albers teaches  a phred-like quality score to all candidate indels wherein a threshold of 20 (“q20) stands for a  99% confidence level in indel calling and a quality score of 10 (“q10”) corresponds to a confidence of 90% in indel calling (Fig 4, pg 967, and col 2, formula 4 and para 3-5, page 964). Albers is silent in implementing a confidence score threshold in calling the indels. Van der Auwera teaches to use a confidence threshold in emitting the SNV and indel calls (“c. Emission confidence threshold (--stand emit conf). This is the minimum confidence threshold (phred-scaled) at which the program should emit sites that appear to be possibly variant”. (para 4 under section “Calling variants with HaplotypeCaller”, pg 11.10.11)

With respect to claim 52, Diehn teaches to correlate indel to disease ([0087] The method may further comprise detecting mutations in the regions based on the sequencing information. Prognosing the condition or disease may be based on the detection of the mutations. The detection of at least 3 mutations may be indicative of an outcome of the condition or disease. The detection of one or more mutations in three or more regions may be indicative of an outcome of the condition or disease. [0446] FIG. 4A-4I: Noninvasive detection and monitoring of circulating tumor DNA. (FIG. 4A-4H) Disease monitoring using CAPP-Seq. (FIG. 4A-4B) Disease burden changes in response to treatment in a stage III NSCLC patient using SNVs and an indel (FIG. 4A)), in addition to classifying indels (as discussed above). Both Diehn and Albers are silent in emitting an indel prediction as true or not. As discussed above regarding claim 36, Van der Auwera teaches classifying the indel as true or not.
With respect to claims 53 and 54, Dieh disclose detecting mutations indicative to disease prognosis ([0087] The method may further comprise detecting mutations in the regions based on the sequencing information. Prognosing the condition or disease may be based on the detection of the mutations. The detection of at least 3 mutations may be indicative of an outcome of the condition or disease. The detection of one or more mutations in three or more regions may be indicative of an outcome of the condition or disease). Diehn further teaches partial and full response to disease treatments associated with mutations ((FIG. 4I) Exploratory analysis of the potential application of CAPP-Seq for biopsy-free tumor genotyping or cancer screening. All plasma cfDNA samples from patients in Table 1 were examined for the presence of mutant allele outliers without knowledge of the primary tumor mutations; samples with detectable mutations are shown, along with two samples determined to be cancer-negative (P1-2 and P16-3) and a sample without tumor-derived SNVs (P9-5; see Table 1). The lowest mutant allele fraction detected was ˜0.5% (dashed horizontal line). Error bars in d represent s.e.m. Tu, tumor; Ef, pleural effusion; SD, stable disease; PD, progressive disease; PR, partial response; CR, complete response; DOD, dead of disease. [0446]).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the Dindel method which assigns a phred-scaled confidence score to the indels called in the combined teaching of Diehn and Albers, with Van der Auwera’s teaching of emitting variants by a phred-scale confidence threshold. Because Van der Auwera’s phred-scale confidence threshold,  will improve the accuracy of indels emitted. We can reasonably expect the success as Diehn, Albers and Van der Auwera are all about detecting variations (including indels) from the human sequence, and they all succeed.

Claim 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn and Albers, as applied to claim 34, and further in view of  Kukita (“High-fidelity target sequencing of individual molecules identified using barcode sequences: de novo detection and absolute quantitation of mutations in plasma cell-free DNA from cancer patients, DNA Research, Volume 22, Issue 4, August 2015, Pages 269–277, https://doi.org/10.1093/dnares/dsv010).

With respect to claim 41, both Diehn and Albers are silent on single molecule sequencing of cfDNA.  Kukita discloses single molecule sequencing of cfDNA from cancer patients (“The use of barcode tags enables high-fidelity sequencing by grouping
and constructing a consensus of multiple sequences generated from a single molecule” (last paragraph, line 1-3, col 2, page 272;  “We established a high-fidelity target sequencing system of individual molecules identified in plasma cell-free DNA using
barcode sequences; this system consists of the following two steps. (i) A novel target sequencing method that adds barcode sequences by adaptor ligation. This method uses linear amplification to eliminate the errors introduced during the early cycles of polymerase chain reaction. (ii) The monitoring and removal of erroneous barcode tags. This process involves the identification of individual molecules that have been sequenced and for which the number of mutations have been absolute quantitated. Using plasma cell-free DNA from patients with gastric or lung cancer, we demonstrated
that the system achieved near complete elimination of false positives and enabled de novo detection and absolute quantitation of mutations in plasma cell-free DNA”. Section “Abstract”, page 269)

With respect to claims 42 and 43 (these two claims are almost identical),  Diehn teaches assessing the forward/reverse strands separately ([0852] To increase statistical robustness, each read strand (positive or negative orientation) is assessed separately, yielding two Z-scores for each indel). 

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention.  Prior to the time of invention, said person would have been motivated  to modify the combined teaching of Dindel and Albers in analyzing cfDNA, with Kukita’s teaching of generating high-fidelity sequence reads from single molecule sequencing of cfDNA. Because Kukita’s method generates high-fidelity sequence reads from single molecule sequencing of cfDNA and hence reduces the false positive variant calling. We can reasonably expect the success as Diehn, Albers and Kukita are all about detecting variations (including indels) from the cancer patients, and they all succeed.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Diehn and Albers, as applied to claim 34 and 45, and further in view of Willems (“Population-Scale Sequencing Data Enable Precise Estimates of Y-STR Mutation Rates“, Volume 98, Issue 5, 5 May 2016, Pages 919-933)
With respect to claim 51, both Diehn and Albers are silent about the Nelder-Mead optimization. Willems teaches the Nelder-Mead optimization for likelihood calculation (“Next, it randomly selects mutation-model parameters m, b, and rM, subject to the constraint that they lie within the ranges of 10-5–0.05, 0–0.75, and 0.5–1.0, respectively. Using these bounds, the Nelder-Mead optimization algorithm, and the outlined method for computing each model’s likelihood, we iteratively update the mutation-model parameters until the likelihood converges”. col 1, first para under “MUTEA Computation”, line 6-12, page 923).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated  to modify the Dindel method which featured the Bayesian rule that takes the prior/posterior probability and maximum likelihood into consideration in the combined teaching of Diehn and Albers, with Willems’ teaching of likelihood optimization using the Nelder-Mead method. Because Willems’ likelihood optimization (with the core of the Nelder-Mead method),  will optimize the  likelihood calculation in Albers’ Dindel. We can reasonably expect the success as Diehn, Albers and Willems are all about detecting mutations (including indels) from the human sequence, and they all succeed.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631